IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40357
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN JESUS BARRON,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-00-CR-425-3
                       - - - - - - - - - -
                         October 17, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Juan Jesus Barron appeals from his jury-verdict conviction

and sentence for conspiracy to possess with intent to distribute

marijuana and possession with intent to distribute marijuana.    He

argues that: (1) the district court erred by denying his request

for a jury instruction regarding entrapment; (2) the district

court abused its discretion by denying his motion for a mistrial;

and (3) the district court erred by declining to decrease his

offense level for acceptance of responsibility.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40357
                                 -2-

     The record indicates that Barron failed to make the

requisite showing to warrant a jury instruction for entrapment.

See United States v. Bradfield, 113 F.3d 515, 521 (5th Cir.

1997).   The district court did not abuse its discretion by

denying Barron’s motion for a mistrial because any error based on

the admission of stale convictions was rendered harmless by the

curative jury instruction and the overwhelming evidence of

Barron’s guilt.    See United States v. Sotelo, 97 F.3d 782, 797-98

(5th Cir. 1996).   Furthermore, the record shows that Barron was

not entitled to an adjustment for acceptance of responsibility.

See United States v. Brace, 145 F.3d 247, 264-65 (5th Cir. 1998).

     Accordingly, the district court’s judgment is AFFIRMED.